Citation Nr: 1119763	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-30 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for hearing loss.



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
 
The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Veteran if further action is required on his part.


REMAND

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2010).

The Veteran claims that he has hearing loss due to service.  Audiographic testing results from "Corporate Health" dated October 25, 2006 appear to indicate that the Veteran has hearing loss.  However, as to the cause of this disorder, the Veteran  asserts that he experiences hearing loss due to exposure to noises from a deck grinder and turret/gun discharge.

Service records reveal that the Veteran served in the Navy as a store keeper/stock clerk.  Service medical records reflect that his February 1971 enlistment exam was normal and without evidence of hearing loss; at the time of his entrance to service, the Veteran did not report any hearing loss.  The service treatment records reflect the following testing:


February 1971


HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
--
10
LEFT
25
10
5
--
10

The Veteran was seen multiple times during service for various complaints, but no service treatment records reflect any complaints of, or treatment for, hearing loss.  The September 1975 separation examination reflects that the Veteran's hearing was normal.  He reported experiencing no hearing loss on an accompanying self report of medical history and stated "I feel in the best of health."

September 1975


HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
5
LEFT
5
5
5
5
5

The Veteran submitted a claim to VA in July 2007.  He reported that he used a deck grinder, without hearing protection, for several weeks during service.  He also stated that he served as a loader for a three (3) foot gun and remained, without hearing protection, inside the gun turret during target practice.  The Veteran contends that these experiences resulted in his current hearing loss.

Although the Veteran did not have a Naval Occupational Specialty as a gunner, the Board is aware that Naval personnel embarked on vessels routinely perform alternative duties during drills - i.e., while the vessel is operating under "general quarters."  

The issue for resolution in this matter is therefore whether (1) the Veteran has hearing loss as defined for VA purposes as in 38 C.F.R. § 3.385, and if so; (2) whether that hearing loss was caused by any incident of active Naval Service.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83.
 
Given these factors, the Board will remand the appeal for a clarifying VA audiological examination. 

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Request that the Veteran provide any other medical records not currently obtained that show he has hearing loss, or the source of the claimed disorder.  The Veteran may also submit any other lay evidence (i.e., not generated by a medical professional) that indicates he has hearing loss and/or that it was caused by active Naval service.  Provide the Veteran with appropriate forms for the release of this information.

2. Schedule the Veteran for a VA medical or audiological examination to be conducted by a suitably qualified medical professional to ascertain whether (1) he has hearing loss and if so (2) whether that hearing loss was caused by any incident of active Naval service.  

a. The claims folder, and a copy of this remand, will be reviewed by the examiner, who must acknowledge such review in any report generated by this remand.  

b. After reviewing all evidence of record and conducting audiological examination, the examiner must state whether, given the Veteran's report of in-service acoustic trauma, the Veteran has hearing loss that was caused by in-service event.  

c. The examiner must state the medical basis for any opinion rendered.   The Board emphasizes that it is critical the examiners review all evidence of record and fully state the medical basis or bases for any opinions rendered. 

The examiner's stated expertise in and of itself is not a sufficient statement under the law upon which to evaluate a medical opinion.  Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the evaluation of medical evidence involves inquiry into the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches). 

3. Readjudicate the issue on appeal. If the benefit sought remains denied, the appellant and her representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


